Citation Nr: 0512734	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-20 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left knee disorder as 
secondary to service-connected residual effects of an injury 
to the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In August 2003, a video conference hearing 
was held before the undersigned.

The case was previously before the Board in August 2004, at 
which time it was Remanded to obtain additional evidence.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The preponderance of the competent evidence of record is 
against concluding that the veteran's current left knee 
disorder was caused or aggravated by a service-connected 
disability. 


CONCLUSION OF LAW

A left knee disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim is for a left knee disability and 
is advanced on the theory that his left knee condition was 
caused by his service connected right knee.  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. §§ 
3.310.  Service connection was established for residuals of a 
right knee injury pursuant to a March 1970 rating.  Service 
medical records are silent as to complaints, treatment or 
diagnoses relating to the left knee.  

The veteran's claim for a left knee condition was filed in 
April 2002.  Outpatient treatment records suggest onset of 
knee complaints as early as 1994, but they have increased 
since approximately 2001.  He is currently diagnosed with 
bilateral osteoarthritis of the knees, right greater than 
left.

The veteran has submitted a statement from a private 
physician dated in October 2003, which relates that the 
veteran injured his right leg in Vietnam in 1967.  "Since 
that time, his right knee has gone on to develop a severe and 
progressive posttraumatic osteoarthritis.  He has developed 
similar changes on the left knee but to a lesser extent.  It 
is the [veteran's] feeling that his left knee degenerative 
change is directly a result of the disability sustained on 
the right and he requests that this letter be considered for 
the possibility of left knee changes as a result of the right 
knee injury. . . . He has no history of direct injury to the 
[left] knee at the time of his initial injury during the 
Vietnam War.  He is currently 6'1" in height and 280 
pounds."  

While the October 2003 private physician report notes the 
veteran reported the absence of traumatic injury to the left 
knee, the Board observes that VA clinical records dated prior 
to when the claim was filed suggest that the veteran had then 
reported a recent injury to his left knee.  See treatment 
records of June 28, 2001, July 12, 2001 and September 25, 
2001.


While the record establishes that the veteran currently has a 
disablement of the left knee, the record does not contain 
competent evidence associating that condition to his service 
connected right knee.  The October 2003 private medical 
report is inadequate to that end.  It merely reiterates the 
veteran's feeling that the conditions are related, but the 
examiner does not endorse the association.  Consequently, 
that report adds no new support because it was already known 
that the veteran theorizes that the conditions were related.  
The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The October 2003 statement, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The veteran states that his VA doctors have told him the left 
knee condition was caused by the fact that he favors his 
right leg because of the service-connected knee disability.  
The Board has closely reviewed all the VA records, and there 
are no such statements therein.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").  In this case, no medical 
professional has ever indicated a possible relationship 
exists between the service-connected right knee and the 
current left knee disability.  There is, therefore, no 
equipoise of evidence.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2002 and August 2004.  Since these letters, as a whole, fully 
provided notice of elements (1), (2), (3), and (4), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  The August 
2004 letter contained a specific request that the veteran 
send any evidence to VA in his possession that pertains to 
the claim.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  The initial 
correspondence issued to the veteran in April 2002 was prior 
to the initial adjudication of the claim.  

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also informed of the specific evidence 
needed in this case during his video conference hearing 
before the Board.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the SSOC.  The veteran has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

The veteran's representative has urged that a VA medical 
opinion is required as to the possibility of an association 
between the claimed disorder and the service connected 
disability.  However, the Board is not persuaded that the 
VCAA or other authority requires the VA to obtain a medical 
opinion to aid in substantiating the claim.  Cf. Duenas v. 
Principi, 18 Vet. App. 512 (2004) (where there is an in-
service notation of a relevant abnormality, a medical opinion 
may be required to aid in substantiating the claim).  Here, 
the record fails to demonstrate any possibility that the 
claimed disorder, which arose many years after service, is 
related to the service-connected disorder.  The veteran was 
afforded several opportunities to obtain a nexus opinion, but 
he was unable to produce medical evidence supporting the 
claim.  Under the circumstances, a VA examination is not 
considered necessary. 

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  



ORDER

Entitlement to service connection for a left knee disorder as 
secondary to a service connected right knee disability is 
denied. 



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


